FILED
                           NOT FOR PUBLICATION                            AUG 30 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No. 12-30305

              Plaintiff - Appellee,             D.C. No. 4:12-cr-00023-SEH-1

  v.
                                                MEMORANDUM*
TERRA LEE BRANDY RUNNING
CRANE,

              Defendant - Appellant.


                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                           Submitted August 28, 2013**
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and CLIFTON, Circuit Judges.

       Terra Lee Brandy Running Crane (“Running Crane”) appeals her jury trial

conviction and fifty-seven-month sentence for Assault with a Dangerous Weapon, in



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. §§ 1153(a) and 113(a)(3), and Assault Resulting in Serious

Bodily Injury, in violation of 18 U.S.C. §§ 1153(a) and 113(a)(6). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      There was no error in the district court’s refusal to give a “missing witness”

instruction.   Even reviewing for abuse of discretion, Running Crane did not

demonstrate that the missing witness was “peculiarly within the power of the

[government],” or that “an inference of unfavorable testimony” against the

government was natural and reasonable. United States v. Ramirez, 714 F.3d 1134,

1137 (9th Cir. 2013) (citation and internal quotation marks omitted).

      Nor did the district court prohibit Running Crane’s attorney from highlighting

the missing witness’s absence to the jury. The only instruction on this score was not

to argue beyond the record, and Running Crane’s lawyer was still able to remind the

jury of the witness’s absence twice during closing arguments.

      Finally, in light of the totality of the circumstances and the sentencing factors,

Running Crane’s within-Guidelines sentence is substantively reasonable. See 18

U.S.C. § 3553(a); Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2